                                         THE CITY OF NEW YORK                                      ALAN H. SCHEINER
                                                                                                          Senior Counsel
ZACHARY W. CARTER                       LAW DEPARTMENT                                             phone: (212) 356-2344
                                                                                                         fax: (212) 3509-
Corporation Counsel                            100 CHURCH STREET                            email: ascheine@law.nyc.gov
                                               NEW YORK, NY 10007

                                                                           December 7, 2018

       VIA Email and Hand Delivery (Next Business Day)

       Andrew F. Plasse, Esq.
       163-07 Depot Road, Suite 205
       Flushing, New York 11358
       Tel. (212) 695-5811

               Re:    Denise Elliott-Owens individually and as Admx of the Estate of Na’im Owens v.
                      City of New York, et al., 15 CV 4751 (RJD) (SJB) (EDNY)
       Dear Mr. Plasse:

              Enclosed please find defendants’ moving papers in support of their motion for summary
       judgment. Pursuant to the order of the Court on October 24, 2018, Plaintiff's response is due
       January 11, 2019; and defendants' reply is due January 25, 2019.

               Thank you for your cooperation in this matter.

                                                                    Respectfully submitted,
                                                                           /s/
                                                                    Alan Scheiner
                                                                    Senior Counsel
                                                                    Special Federal Litigation Division
       Encl.
